DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
3.	Applicant’s response filed February 10, 2021 is hereby acknowledged.  Claims 1 and 4-21 are pending and are addressed below.

Election/Restrictions
4.	Claims 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 20, 2020.

Drawings
5.	Replacement drawing sheet “9/16” (Fig. 13) was received on February 10, 2021.  This drawing sheet is acceptable for entry.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 21, on line 2, the recitation, “a first spacer comprising shaped to removably engage…” is awkwardly worded and is thus unclear.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donley, Jr., USPN 9,534,778.
As to claim 11, Donley, Jr. shows a height adjustment kit for an irrigation sprinkler (see Figs. 4A-4D and 4F), comprising: a first spacer (210) configured and shaped to removably engage with a top region (region of 200, where elements “220” engage with the sprinkler; see Fig. 4F) of the irrigation sprinkler and with a top cover (top cover is the widest portion of sprinkler 200 indicated with dashed lines in Fig. 4F, from which riser 200A is shown to extend, and engagement between the top cover and at least a portion of 210 is shown in Fig. 4F) of the irrigation sprinkler; the first spacer comprising: 1) a main body ring (the ring portion defining space region 242; see Fig. 4C) having a first diameter and free space (242) within the first diameter, and 2) a riser ring (no reference number, but clearly shown in Fig. 4C, located concentrically within the free space 242, defined by the main body ring) fixed concentrically within the free space of the main body ring and having a second diameter that is smaller than the first diameter.

Allowable Subject Matter
10.	Claims 1 and 4-10 are allowed.

11.	Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments
13.	Applicant's arguments, see page 12 of the “Remarks” portion of the response filed February 10, 2021, have been fully considered but they are not persuasive.
	With respect to claim 11, in view of the prior art to Donley, Jr. (USPN 9,534,778), Applicant broadly argues, “Of the cited references, only Ray and Bedford arguably engage the top of the sprinkler and its top cover”.  As set forth above in paragraph 9 of the instant Office action, this Office does not agree.  It should be noted, apart from the above-quoted statement by Applicant, no further arguments are made regarding reasons why the prior art to Donley, Jr. cannot be said to anticipate claim 11.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752